Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 31 shown in FIG. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The first chamber and the second chamber being separated by a partition wall including a hollow structural matrix as recited in claim 5;
More than one second chamber connected with the first chamber with each of the second chambers being connected with a separate lateral side of the first chamber as recited in claim 6;

The removable permeable cover disposed over the void area recited in claim 14;
The removable impermeable cover disposed over the void area as recited in claim 15;
The one or more outer side walls including an intake opening into the void area as recited in claim 17.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	A partition wall which comprises a hollow structural matrix as recited in claim 5;

	The outlet opening configured to receive the filtered influent recited on line 2 of claim 10;
 influent entering directly into the void space directly from the top of the chamber as recited in claim 11;
The removable permeable cover disposed over the void area recited in claim 14;

The removable impermeable cover disposed over the void area as recited in claim 15;
The one or more outer side walls including an intake opening into the void area as recited in claim 17.  

Claim 9 is objected to because of the following informalities:  
A semicolon should be inserted after “influent” on line 6 of claim 9.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, it is unclear as to which element includes “openings on each side”.

	On line 9 of claim 1, “the filtration screen” lacks antecedent basis.
	Concerning lines 10-11 of claim 1, “the two long walls” lacks antecedent basis.
	On line 11 of claim 1, it is unclear as to which chamber “the chamber” refers to.
	On line 11 of claim 1, it is unclear as to how only one “pervious wall” can form “two void areas” as recited on line 10 of the claim.
	On line 12 of claim 1, it is unclear as to which elements are “spaced apart”.
	On line 1 of claim 3, “the first filtration system” lacks antecedent basis.
	On line 2 of claim 5, it is unclear as to what structure is implied by “a hollow structural matrix”.
Regarding line 5 of claim 8, it is unclear as to what point of reference is used to define “laterally”.
On line 6 of claim 8, it is unclear as to what action “the filtered influent though” is meant to imply.
On line 4 of claim 9, “the floor” lacks antecedent basis.
On line 5 of claim 9, it is unclear as to whether or not “the inner side walls” refers to the “two permeable inner side walls” recited on lines 4-5 of the claim.
On lines 8-9 of claim 10, “the filtered influent” lacks antecedent basis.
On lines 1-2 of claim 10, it is unclear as to what structural arrangement “connected an outside” is meant to imply.
Regarding line 2 of claim 10, “the first chamber” lacks antecedent basis and it is unclear as to how “the outlet opening” relates to “an outlet opening” recited in line 10 of claim 9.
On lines 2-3 of claim 10, “the filtered influent” lacks antecedent basis.
With respect to claim 13, it is unclear as to how the “floor section” relates to “the floor” recited on line 4 of claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7, 10, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites a “media filtration bed” which is also recited on line 3 of claim 1.
Claim 3 recites a screening device which is considered redundant of “a filtration screen system” recited on line 2 of claim 1;
Claim 7 recites “an orifice control device” of which is considered redundant of the “underdrain containing an orifice” as recited on line 18 of claim 1;
Claim 10 recites an outlet opening portion of which is considered redundant of the outlet opening recited on line 7 of claim 9;
Claim 13 recites “a floor section” of which is considered redundant of “the floor” recited on line 4 of claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al (US 2012/00091057).
With respect to claim 8, Kent et al disclose a method of filtering influent in a dual-chamber wetland biofilter (see FIG. 11) including: 
receiving (e.g., with inflow pipe 290) an influent into a first chamber 610 with a first filtration system 170;
filtering the influent through the first filtration system 170;
discharging (e.g., with pipes 660 and 200) the filtered influent to a second chamber 100 with a second filtration system (e.g., the media filtration bed including vegetation 500)  which is arranged laterally with the first chamber 610;
the filtered influent through the second filtration system to produce an effluent;
collecting the effluent and discharging the effluent from the dual-chambered
wetland biofilter to the outside (e.g., via outflow pipe 300).

Claims 1-7 and 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Kent et al (US 2012/0091057) is considered the closest prior art, however, the reference fails to teach or suggest the limitation of the middle of the chamber containing a rock material


	The application would be allowable of amended as follows:

	1. (proposed amended) A dual-chamber wetland biofilter comprising:
a first chamber with a filtration screen system including a filter screen which receives an influent;
a second chamber with a media filtration bed, wherein the second chamber is in
communication with the first chamber via two openings on each side of an end of the second chamber to receive a filtered influent from the first chamber and further filter the influent to produce an effluent, and
wherein the first chamber and second chamber are arranged laterally with respect to each other;
wherein the first chamber has top with an access hatch and the second chamber is
open to the atmosphere and contains live vegetation,
wherein the water must pass through the filtration screen in the first chamber to
enter second chamber, said second chamber having two void areas vertically on 
side walls of the second chamber, said second chamber having a pervious wall opposite each of the side walls and spaced apart from the side walls to create the two void areas, each said pervious wall containing media on the side opposite the void area, 
wherein water from the void area passes through the pervious wall into the filter
media and flows horizontally to the middle of the chamber which contains a rock material
and perforated underdrain on the floor to direct water to an outside of the second

said underdrain containing at least one orifice to limit the flow rate out of the
chamber.

2. (proposed to be canceled).

3. (proposed to be canceled).

4. (proposed amended) The dual-chamber wetland biofilter of claim 1, wherein the media filtration bed contains vegetation.

5. (proposed to be canceled).

6. (proposed to be canceled).

7. (proposed to be canceled).

8. (proposed amended) A method of filtering influent in a dual-chamber wetland biofilter, comprising:
providing the dual-chamber wetland biofilter of claim 1;
receiving an influent into the first chamber with the filtration screen system;
filtering the influent through the screen system;
discharging the filtered influent to the second chamber with 
the media filtration bed which is arranged laterally with the first chamber;
filtering the filtered influent through the the media filtration bed to produce an effluent;

wetland biofilter to the outside.

9. (proposed amendment) A biofilter chamber comprising:
two outer side walls defining a chamber;
a first media filtration bed disposed within the chamber wherein the media
filtration bed extends from a floor of the first chamber and is enclosed by two
permeable inner side walls, each of the permeable inner side walls being separated from the outer side walls by a respective void area for receiving an influent;
an outlet opening coupled to an outside of the chamber, the outlet opening
connected to a perforated horizontal tube configured to receive first media filtration bed;
said horizontal tube containing an orifice plate to control the flow rate out of the
chamber.

10. (proposed to be canceled).

11. (proposed to be canceled).

12. The biofilter chamber of claim 9, wherein the first media filtration bed contains live
plant material.

13. (proposed to be canceled).

14. (proposed to be canceled).



16. The biofilter chamber of claim 9, wherein the first media filtration bed contains one or
more granular filtration media composed of organic, inert, or sorptive substances that
provide physical, chemical and biological filtration of contaminated fluid.

17. (proposed to be canceled).

Kent et al (US 2012/0091057) is considered the closest prior art, however, the reference fails to teach or suggest the limitation of the middle of the chamber containing a rock material
and perforated underdrain on the floor to direct water to an outside of the second chamber as recited in claim 1, and the limitation of the outlet opening being connected to a perforated horizontal tube configured to receive filtered influent from the media filtration bed as recited in claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0048557 and US 2008/0251448, both to Kent et al disclose filters for treating storm water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773